Citation Nr: 1501797	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a left ankle disorder.

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May to August 1987, and from July to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request to reopen a previously denied claim for service connection for a left ankle disorder, and also denied service connection for a left knee disorder.  

A video conference hearing was held in November 2014, with the Veteran sitting at the RO, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony (transcript) is associated with the electronic (paperless) claims folder.

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The reopened issue of entitlement to service connection for a left ankle disorder and the issue of entitlement to service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied entitlement to service connection for a left ankle disorder; the Veteran did not file a notice of disagreement (NOD). 

2.  Additional evidence received since the RO's April 2008 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left ankle disorder.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received since the RO's April 2008 decision, and the claim of service connection for a left ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where a veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable disposition on the claim to reopen, further discussion of the duties to notify and assist is not necessary.

Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Factual Background

The RO most recently finally denied service connection for a left ankle disorder in April 2008 on the basis that (1) there was no actual diagnosis of a current left ankle disorder, and (2) the evidence of record did not show that the Veteran incurred an in service left ankle injury.  The Veteran did not appeal the RO's decision, and the denial became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

In reaching the conclusion that the April 2008 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Here, no new evidence pertinent to the issue of service connection for a left ankle disorder was received between the April 2008 RO decision and the September 2009 claim to reopen.  Thus, the April 2008 RO decision is final. 

The evidence of record at the time of the April 2008 RO decision included service personnel and treatment records, and statements/testimony from the Veteran concerning his claimed left ankle disorder.  The available service treatment records made no mention of the Veteran's left ankle.  He claimed in July 1993 to have injured his left ankle in July 1988.  See VA Form 21-526.  An April 1995 VA Form 21-3101 shows that the Veteran noted that the place of treatment in July 1988 was unknown.  


In September 2009, the Veteran filed a claim to reopen entitlement to service connection for a left ankle disorder.  See VA Form 21-526.  He claimed he was treated in August 1988 during a drill.  In addition, at his November 2014 hearing before the undersigned, while the Veteran testified his left ankle was then not much of a problem, he added that his left knee problems were aggravating his left ankle.  Alternatively, the Veteran mentioned that he injured his left ankle in service, at the same time he hurt his left knee while on the back of a quarter ton truck.  An August 1991 individual sick slip shows complaints of left knee pain, and the Veteran being placed onto light duty.  This medical record also shows he was supplied an Ace bandage and tenderness was indicated in the left medial aspect of the knee.  

The Veteran's testimony is new, as it did not exist at the time of the April 2008 determination.  Furthermore, it is material because it relates to unestablished facts necessary to substantiate the Veteran's service connection claim and also requires consideration of a new theory of entitlement to service connection for a left ankle disorder (i.e., entitlement to service connection on a secondary basis).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  While the Board is mindful that service connection has not been awarded the Veteran for his claimed left knee disorder, this issue is also being addressed in the remand section of this decision.  Accordingly, the Board finds the additional evidence received since the April 2008 decision to be both new and material.  Thus, the claim of service connection for a left ankle disorder is reopened.  See 38 U.S.C.A. § 5108. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left ankle disorder is reopened.  To this extent, the appeal is allowed.





REMAND

Review of the Veteran's service treatment records shows that in August 1991, while in the line of duty, he was treated for left knee pain.  Tenderness was observed over the left medial aspect of his left knee.  

Post service medical records include a November 2010 private medical report showing left knee findings and revealing a finding of the possibility of a component of degeneration.  

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  The Veteran has not been afforded an examination pertaining to his left knee.  The Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has a left knee disorder, and, if so, to obtain a medical opinion regarding the etiology of any such diagnosed disorder, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).

In addition, the Veteran testified in November 2014 that he was currently being privately treated for his left knee at the Wheaton Franciscan Hospital in Racine, Wisconsin.  He named the physician who was treating him.  He added VA does not have these records.  As these private medical records may contain information critical to the matter at hand, 38 C.F.R. § 3.159(c) (2014) mandates that VA assist in obtaining such records.

Concerning his claim seeking service connection for his left ankle, the Veteran has not been provided with notice of the laws and regulations pertinent to claims brought under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the holding of the United States Court of Veterans Appeals (Court) in Allen v. Brown, 8 Vet. App. 374 (1995).  Therefore, on remand, the Veteran must be provided with proper notice of the applicable regulations pertaining to claims brought under a theory of secondary service connection.

As noted, the Veteran has claimed that he has a left ankle disorder which is aggravated by his left knee disorder.  While aware that service connection for a left knee disorder is not now in effect, development concerning this matter is here being undertaken.  While the Veteran is competent to report symptoms of the disability, he is not competent to provide a medical diagnosis and medical nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In conjunction with this remand, a medical opinion concerning this matter should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with corrective notice with regard to his claim for service connection for a left ankle disorder, containing notice of the criteria necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen.

2.  With the Veteran's cooperation, the AOJ should obtain for the record copies of all treatment records pertaining to all treatment provided the Veteran at Wheaton Franciscan Hospital in Racine, Wisconsin.  To assist in acquiring these private medical records, the RO/AMC should provide the Veteran a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  If any named records cannot be obtained, the attempts to obtain them should be documented for the record, and the Veteran informed in writing.

3.  The AOJ should schedule the Veteran for an appropriate VA examination to determine whether any current left knee and left ankle disorder(s) was caused by military service.  The claims file must be made available to the examiner for review in connection with the examination.

Based on the examination and review of the record, the examiner must answer the following questions:

(a)  Is it at least as likely as not (50 percent or more probability) that any currently diagnosed disability of the left knee and/or left ankle began during active service OR is causally linked to any incident of active duty?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current left ankle disability was caused by any diagnosed left knee disability?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any current left ankle disability was aggravated by his left knee disability? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left ankle disability present (i.e., a baseline) before the onset of the aggravation. 

A clear rationale for all supplied opinions must be provided. 


4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014.

5.  Thereafter, the AOJ must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, and following any other indicated development, the AOJ should readjudicate the issues on appeal.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


